UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7344



LARRY DOTSON,

                                            Plaintiff - Appellant,

          versus


SHEILA TOLLIVER; PAUL CROUSE; DANNY ELSWICK;
COUNTY OF BUCHANAN, W. J. Caudill, County
Administrator; JAMES M. BEVINS; KERMIT OWENS;
KIMBERLY DOTSON; EDWARD A. MATNEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-899)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Dotson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Dotson seeks to appeal the district court’s dismissal of

his 42 U.S.C. § 1983 (2000) complaint alleging conspiracy to deny

access to the courts without prejudice.            This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       Orders dismissing complaints without

prejudice are generally interlocutory and not appealable.               Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993). Because Dotson may be able to preserve this action

by amending his complaint to plead specific facts supporting his

claims of conspiracy, we dismiss his appeal as interlocutory.

     Dotson also seeks to recuse the district court judge from his

case.     Recusal   may   be   granted   if   a   reasonable   person    might

reasonably question the judge’s impartiality, and if the apparent

bias stems from an extrajudicial source.             See Liteky v. United

States, 510 U.S. 540, 554 (1994); see also In re Beard, 811 F.2d

818, 827 (4th Cir. 1987).      Because Dotson has failed to allege bias

stemming from an extrajudicial source, we deny his motion to

recuse.    Dotson’s motion for reconsideration of his motion to

supplement the record is denied as moot as the docket sheet

reflects that the district court forwarded the record to this court

subsequent to denying Dotson’s motion for reconsideration.                  We


                                     2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3